Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	The Terminal Disclaimer filed on 12/09/21 was approved. It links with Patent no.
10,705,913.
 	Applicant filed Terminal Disclaimer on December 09, 2021 to overcome the non-
statutory obviousness-type double patenting rejection over claims 1-9, 11-15 and 17-19
of Patent no. 10,705,913 and it has been entered.

Allowable Subject Matter
 	Claims 1-3, 5, 7-9, 11-14 and 16-24 are allowed. Claims are 4, 6, 10 and 15 are cancelled.  The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “establishing communications by a client
computing device, which comprises a hardware processor, with a primary data storage
comprising a destination volume, and further with a secondary data storage, wherein the client computing device is configured with a mount point, and wherein the client
computing device hosts an application and a driver; mounting the destination volume to the mount point; initiating a restore operation that restores a backup copy to the destination volume, wherein the backup copy is based on primary data and is stored in the secondary data storage; after initiating the restore operation, mounting a pseudo-disk to the mount point, wherein the pseudo-disk is presented as a block storage device by the driver, and wherein the pseudo-disk comprises a first data structure configured at the client computing device and further comprises a second data structure also configured at the client computing device; after initiating the restore operation and mounting the pseudo-disk to the mount point, executing an application recovery operation concurrently with the restore operation, wherein the application recovery
operation serves read requests to and write requests from the application, by way of the
pseudo-disk and not by way of the destination volume, wherein the application recovery comprises: (i) by the driver, serving a write request received from the application by storing data received in the write request into the second data structure; and  (ii) by the driver, serving a read request received from the application by retrieving requested data from one of: the second data structure, the first data structure, and the backup copy, wherein retrieving the requested data is made with a priority order of: 1) first, from the second data structure, and if the requested data is not found therein, 2) next, from the first data structure, and if the requested data is not found therein, then 3) last, from the backup copy in the secondary data storage”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
 “Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163